Exhibit 10.1

Executive General Severance Plan

Federal Signal Corporation

Amended and Restated

August 2012



--------------------------------------------------------------------------------

Contents

 

Article 1. Establishment, Term, and Purpose

     1   

Article 2. Definitions

     1   

Article 3. Participation

     4   

Article 4. Severance Benefits

     4   

Article 5. The Company’s Payment Obligation

     8   

Article 6. Legal Remedies

     8   

Article 7. Withholding

     9   

Article 8. Noncompetition

     9   

Article 9. Successors and Assignment

     9   

Article 10. Miscellaneous

     10   



--------------------------------------------------------------------------------

Federal Signal Corporation

Executive General Severance Plan

Article 1. Establishment and Purpose

1.1 Establishment of the Plan. Federal Signal Corporation (hereinafter referred
to as the “Company”) hereby establishes a severance plan to be known as the
“Federal Signal Corporation Executive General Severance Plan” (the “Plan”). The
Plan provides severance benefits to certain employees of the Company upon a
termination of employment from the Company, not including a termination of
employment as a result of a Change in Control of the Company. Except for the
Change-in-Control Severance Agreements entered into with certain executives, the
Plan is intended to supersede any and all plans, programs, or agreements
providing for severance-related payments.

1.2 Purpose of the Plan. The purpose of the Plan is to provide certain key
employees of the Company financial security in the event of a termination of
employment from the Company.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

  (a) “Base Salary” means, at any time, the then regular annual rate of pay
which the Participant is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.

 

  (b) “Beneficiary” means the persons or entities designated or deemed
designated by a Participant pursuant to Section 10.2 herein.

 

  (c) “Benefits Committee” means the Benefits Planning Committee of the Company
which was appointed by the Compensation and Benefits Committee of the Company’s
Board of Directors, and is composed of certain officers or other employees of
the Company.

 

  (d) “Board” means the Board of Directors of the Company.

 

  (e) “Cause” shall be determined solely by the Benefits Committee except (as
expressly set forth to the contrary herein below), which shall have the
authority to interpret the Plan and to determine the meaning of any ambiguous
Plan provisions in its sole and absolute discretion, and shall mean the
occurrence of any one or more of the following:

 

  (i) The Participant’s failure to substantially perform his duties with the
Company (other than any such failure resulting from the Participant’s
Disability), after written notice of such failure and a reasonable opportunity
to cure following written notice; or

 

1



--------------------------------------------------------------------------------

  (ii) The Participant’s commission of any intentional act of fraud,
embezzlement, theft or misappropriation of Company funds as determined after
investigation by the Board, or the Participant’s admission to or conviction of a
felony or entry of a plea of guilty or nolo contendere (or similar plea) to a
crime that constitutes a felony, or a crime that constitutes a misdemeanor
involving moral turpitude, dishonesty or fraud; or

 

  (iii) The Participant’s willful engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise, or any gross
negligence or dishonesty of the Participant which results in financial loss or
liability to the Company or damage to the reputation of the Company as
determined by the Board. However, no act or failure to act on the Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that the action or
omission was in the best interests of the Company.

 

  (iv) The Participant’s material breach of Company policies, which shall be
determined in the Committee’s sole and absolute discretion, whether any such
policy is now in effect or adopted after the adoption of this Plan, including
but not limited to the Company’s policy for business conduct.

Notwithstanding anything to the contrary stated herein, in the case of the
determination of Cause involving a Participant who is a member of the Company’s
“Executive Committee” as such term is defined in the Company’s then most recent
annual report, the Benefits Committee shall assign and cede all of its
discretion and authority in the determination of Cause to the Compensation
Committee.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (g) “Compensation Committee” means the Compensation and Benefits Committee of
the Board of Directors of the Company, or, if no Compensation Committee exists,
then the full Board of Directors of the Company, or a committee of Board
members, as appointed by the full Board to administer this Plan.

 

  (h) “Company” means Federal Signal Corporation, a Delaware corporation
(including any and all subsidiaries), or any successor thereto as provided in
Article 9 herein.

 

  (i) “Disability” or “Disabled” shall have the meaning ascribed to such term in
the Participant’s governing long-term disability plan, or if no such plan
exists, shall mean entitled to receive Social Security disability benefits.

 

  (j) “Duplicate Benefit” means any benefit payment or entitlement due or
arising on or in connection with the termination of employment of any
Participant other than under this Plan. It shall include (but not be limited
to): notice; pay in lieu of notice; bonus; damages; allowances; benefits; any
severance payment or agreement; any redundancy entitlement; or any compensation
sum (whether due or arising pursuant to any contract, statute, statutory
instrument, code or law or to the decision of any Court or Tribunal and) whether
or not claimed or falling due on the Effective Date of Termination or at any
other time.

 

  (k) “Duplicate Benefit Liability” means any liability, cost or obligation to
pay arising or incurred in connection with any Duplicate Benefit.

 

2



--------------------------------------------------------------------------------

  (l) “Effective Date” means the date this Plan is approved by the Board, or
such other date as the Board shall designate in its resolution approving this
Plan, and as specified in the opening sentence of this Plan.

 

  (m) “Effective Date of Termination” means the date on which the Executive’s
separation from service (as defined in Section 409A of the Code and the
applicable regulations) occurs which triggers the payment of Severance Benefits
hereunder.

 

  (n) “Good Reason” means, without the Participant’s express written consent,
the occurrence of any one (1) or more of the following which results in a
material negative change in the Participant’s employment relationship with the
Company:

 

  (i) The assignment of the Participant to duties materially inconsistent with
the Participant’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an executive and/or officer of
the Company, or a material reduction or alteration in the nature or status of
the Participant’s authorities, duties, or responsibilities from those in effect
as of the Effective Date, other than an insubstantial and inadvertent act that
is remedied by the Company promptly after receipt of notice thereof given by the
Participant;

 

  (ii) The Company’s requiring the Participant to be based at a location in
excess of fifty (50) miles from the location of the Participant’s principal job
location or office as of the Effective Date; except for required travel on the
Company’s business to an extent substantially consistent with the Participant’s
then present business travel obligations;

 

  (iii) A material reduction by the Company of the Participant’s Base Salary in
effect on the Effective Date hereof, or as the same shall be increased from time
to time, provided however that any such material reduction shall not constitute
Good Reason if the material reduction is applied consistently by the Company to
all similarly-situated employees;

 

  (iv) The failure of the Company to continue in effect any of the Company’s
short- and long-term incentive compensation plans, in which the Participant
participates unless such failure to continue the plan, policy, practice, or
arrangement pertains to all plan participants generally; or the failure by the
Company to continue the Participant’s participation therein on substantially the
same basis, both in terms of the amount of benefits provided and the level of
the Participant’s participation relative to other participants, as of the
Effective Date;

 

  (v) (vi) A material breach of this Plan by the Company which is not remedied
by the Company within thirty (30) business days of receipt of written notice of
such breach delivered by the Participant to the Company.

Unless the Participant becomes Disabled, the Participant’s right to terminate
employment for Good Reason shall not be affected by the Participant’s incapacity
due to physical or mental illness. The Participant must notify the Company
within ninety (90) days of the existence of the Good Reason condition, and the
Company shall have thirty (30) days to remedy the conditions.

 

3



--------------------------------------------------------------------------------

  (o) “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Plan relied upon, and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the provision so indicated.

 

  (p) “Participant” means an executive of the Company who is named by the
Compensation Committee as a Participant in the Plan, as set forth in Article 2
herein.

 

  (q) “Plan” has the meaning ascribed to such term in Section 1.1 hereof.

 

  (r) “Regular Employee” shall mean all active, regular full-time, exempt
employees. For purposes of the Plan, “active” employees shall include those
employees on leave of absence or receiving disability benefits who are
classified as active by the Company. Temporary employees, part-time employees,
hourly employees, and independent contractors shall not be eligible to
participate in the Plan. Except for a separation from service that triggers
payment of benefits under Section 4.1 of this Plan, a participant ceases to be
an eligible participant as of the date he or she ceases to be a Regular
Employee. A former participant shall again become a participant as of the date
he or she again becomes a Regular Employee.

 

  (s) “Severance Benefits” means the payment of severance compensation as
provided in Article 4 herein.

Article 3. Participation

3.1 Eligible Employees. Individuals eligible to participate in the Plan shall
include only those Regular Employees of the Company that are determined to be
key employees by the Compensation Committee in its sole discretion.

3.2 Participation. Subject to the terms of the Plan, the Compensation Committee
may, from time to time, select from all eligible employees those who shall
participate in the Plan. From those selected to participate in the Plan, the
Benefits Committee shall assign each Participant to a category as follows: Tier
I Executives, Tier II Executives, or Tier III Executives.

Article 4. Severance Benefits

4.1 Right to Severance Benefits. Subject to the provisions herein, each
Participant shall be entitled to receive from the Company Severance Benefits as
described in Section 4.2 herein, if, during the term of the Plan, the
Participant’s separation from service (as defined in Section 409A of the Code
and applicable regulations) with the Company occurs by the Company without
Cause, or voluntarily by the Participant for Good Reason.

A Participant shall not be entitled to receive Severance Benefits under
Section 4.2 hereof if he or she is terminated for Cause, or if his or her
employment with the Company ends due to death, Disability, Retirement, or due to
a voluntary termination of employment by the Participant without Good Reason.

4.2 Description of Severance Benefits. In the event that a Participant becomes
entitled to receive Severance Benefits, as provided in Section 4.1 herein, the
Participant shall receive the following Severance Benefits:

 

4



--------------------------------------------------------------------------------

  (a) Tier I Executives: One (1.0) times the sum of: (i) the Participant’s Base
Salary; and (ii) the Participant’s target annual bonus established for the bonus
plan year in which the Participant’s Effective Date of Termination occurs.

Tier II Executives: Three-quarters (0.75) times the sum of: (i) the
Participant’s Base Salary; and (ii) the Participant’s target annual bonus
established for the bonus plan year in which the Participant’s Effective Date of
Termination occurs.

Tier III Executives: One-half (0.5) times the sum of: (i) the Participant’s Base
Salary; and (ii) the Participant’s target annual bonus established for the bonus
plan year in which the Participant’s Effective Date of Termination occurs.

 

  (b) An amount equal to the Participant’s unpaid targeted annual bonus,
established for the plan year in which the Participant’s Effective Date of
Termination occurs, multiplied by a fraction, the numerator of which is the
number of days the Participant was employed by the Company in the then existing
fiscal year through the Effective Date of Termination, and the denominator of
which is three hundred sixty-five (365).

 

  (c) A continuation of the welfare benefits of medical insurance, dental
insurance and group term life insurance for a period of time equal to the period
of time Severance Benefits are based upon (e.g. one (1) year for Tier 1; nine
(9) months for Tier II; six (6) months for Tier III) following the Effective
Date of Termination. These benefits shall be provided to Participants at the
same premium cost, and at the same coverage level, as in effect as of the
Participant’s Effective Date of Termination.

However, in the event the premium cost and/or level of coverage shall change for
all employees of the Company, the cost and/or coverage level, likewise, shall
change for each Participant in a corresponding manner. Any COBRA health benefit
continuation coverage provided to Participant shall run concurrently with the
aforementioned period.

The value of such medical insurance coverage shall be treated as taxable income
to Participant to the extent necessary to comply with Sections 105(h) and 409A
of the Code. For purposes of 409A of the Code, any payments of continued health
benefits that are made during the applicable COBRA continuation period (even if
the Participant does not actually receive COBRA coverage for the entire
applicable period), are exempt from the requirements of Code Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v)(B). The right to
continue coverage beyond the applicable COBRA continuation period is not subject
to liquidation or exchange for another benefit.

The continuation of these welfare benefits shall be discontinued prior to the
end of the aforementioned period in the event the Participant has available
substantially similar benefits from a subsequent employer, as determined by the
Benefits Committee.

 

5



--------------------------------------------------------------------------------

  (d) The treatment of accrued vacation days earned prior to the Effective Date
of Termination, but not taken by the Participant, shall be subject to the
treatment provided under the Company’s vacation policy.

 

  (e) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company.

4.3 Termination Due to Disability. If a Participant’s employment is terminated
due to Disability during the term of this Plan, the Participant shall receive
his or her Base Salary and accrued vacation through the Effective Date of
Termination in a lump sum within 90 days of the date of the Company’s proper
notification of the Participant’s Disability. All other benefits provided to the
Participant shall be determined in accordance with the Company’s disability,
retirement, insurance, and other applicable plans and programs then in effect.

4.4 Termination Due to Death. If a Participant’s employment is terminated by
reason of death, the Participant, or where applicable, the Participant’s
Beneficiaries, shall receive the Participant’s Base Salary and accrued vacation
through the Effective Date of Termination in a lump sum no later than March 15
of the year following the year of the Participant’s death. All other benefits
provided to the Participant or the Participant’s Beneficiaries shall be
determined in accordance with the Company’s retirement, survivor’s benefits,
insurance, and other applicable programs of the Company then in effect.

4.5 Termination for Cause or by a Participant Other Than for Good Reason. If a
Participant has a separation from service due to the Participant’s employment
termination either: (a) by the Company for Cause; or (b) by the Participant
other than for Good Reason, the Company shall pay the Participant his or her
unpaid Base Salary and accrued vacation through the Effective Date of
Termination, at the rate then in effect, plus all other amounts to which the
Participant is entitled under any compensation plans of the Company, in a lump
sum within 90 days of the Participant’s separation from service, and the Company
shall have no further obligations to the Participant under this Plan.

4.6 Notice of Termination. Any termination by the Company for Cause or by a
Participant for Good Reason shall be communicated by a written Notice of
Termination.

4.7 Form and Timing of Severance Benefits. The Severance Benefits set forth in
this Article 4 shall be paid as a continuation of pay. Such benefit amount shall
be paid in equal installments in accordance with the normal procedures of the
Company for the period beginning on the Effective Date of Termination, subject
to Section 4.10 herein. Notwithstanding the foregoing, payments shall be delayed
until the next regularly scheduled payroll cycle immediately following the date
on which the Employee’s release becomes effective and irrevocable, in which case
any past-due payments shall be paid in a lump sum.

4.8 No Duplication of Severance. The Severance Benefits set forth in this
Article 4 are not payable in addition to any Duplicate Benefit. Where any
Duplicate Benefit Liability is or may be incurred the value of the Severance
Benefits will be reduced by a sum equivalent to any Duplicate Benefit Liability.
Notwithstanding this Article 4.8 if a Participant is a party to a
change-in-control agreement with the Company, the Participant shall not be
entitled to receive a Severance Benefit under this Plan if he or she is entitled
to receive a severance benefit under the change-in-control agreement.

4.9 Release. As a condition of receiving Severance Benefits under the Plan, the
Participant is required to sign a general release in a form acceptable to the
Benefits Committee. No Severance Benefits will be paid to a Participant until
the applicable release becomes irrevocable in accordance with its terms.

 

6



--------------------------------------------------------------------------------

4.10. Internal Revenue Code Section 409A. The Plan is intended to comply with
the American Jobs Creation Act of 2004, Code Section 409A, and related guidance.

(a) Notwithstanding anything to the contrary set forth in this Plan, any
Severance Benefits paid (i) within 2- 1/2 months of the end of the Company’s
taxable year containing the Participant’s Effective Date of Termination, or
(ii) within 2- 1/2 months of the Participant’s taxable year containing the
Effective Date of Termination shall be exempt from the requirements of
Section 409A of the Code, and shall be paid in accordance with this Article 3.
Severance Benefits subject to this Section 4.10(a) shall be treated and shall be
deemed to be an entitlement to a separate payment within the meaning of
Section 409A of the Code and the regulations thereunder. Notwithstanding the
provisions of Section 4.7, the Benefits Committee retains the discretion to make
payments of Severance Benefits in installments at the same time and in the same
frequency as the Participant’s regular payroll compensation would have been made
to him if he had continued as an active Employee of the Company, which
installment payments shall commence at the Participant’s separation from
service, provided that all such Severance Benefits shall be paid in their
entirety (i) within 2- 1/2 months of the end of the Company’s taxable year
containing the Participant’s Effective Date of Termination, or (ii) within
2- 1/2 months of the Participant’s taxable year containing the Effective Date of
Termination, and therefore such payments shall be exempt from the requirements
of Section 409A of the Internal Revenue Code (the “Code”).

(b) To the extent Severance Benefits are not exempt from Section 409A under
Section 4.10(a) above, any Severance Benefits that are equal to or less than the
lesser of the amounts described in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A and
shall be paid in accordance with this Article 4. Severance Benefits subject to
this Section 4.10(b) shall be treated and shall be deemed to be an entitlement
to a separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.

(c) To the extent Severance Benefits are not exempt from Section 409A under
Sections 4.10(a) or (b) above, any Benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
Effective Date of Termination shall be exempt from Section 409A in accordance
with Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be paid in
accordance with this Article 4. Severance Benefits subject to this
Section 4.10(c) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.

(d) To the extent Severance Benefits are not exempt from Section 409A pursuant
to Sections 4.10(a), (b) or (c) above, and to the extent the Participant is a
“specified employee” (as defined below), payments due to the Participant under
Section 6 shall begin no sooner than six months after the Participant’s
Effective Date of Termination (other than for Death); provided, however, that
any payments not made during the six (6) month period described in this
Section 4.10(d) due to the 6-month delay period required under Treasury
Regulation Section 1.409A-3(i)(2) shall be made in a single lump sum as soon as
administratively practicable after the expiration of such six (6) month period,
with interest thereon , and the balance of all other payments required under
this Plan shall be made as otherwise scheduled in this Plan.

(e) For purposes of this Plan, the term “specified employee” shall have the
meaning set forth in Treasury Reg. Section 1.409A-1(i). The determination of
whether the Participant is a “specified employee” shall be made by the Company
in good faith applying the applicable Treasury regulations.

 

7



--------------------------------------------------------------------------------

Article 5. The Company’s Payment Obligation

5.1 Payment Offsets. To the extent permitted by law, the Company’s obligation to
make the payments and the arrangements provided for herein is subject to
reduction to the extent necessary to defray any outstanding financial
obligation(s) that are then due by the participant to the Company, including,
but not limited to, expense account balances, advances, or the value of any
computer hardware or software, communications equipment or other
Company-provided property in the individual’s possession that he/she has failed
to return to the Company, and to the extent of any other misappropriation or
conversion of Company property or interest in property by the participant.

Participants shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Plan, and
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Plan, except to the extent provided in
Section 4.2(c) herein.

5.2 Rights to Benefits. Nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

Article 6. Legal Remedies

6.1 Payment of Legal Fees. The Company shall reimburse a Participant for legal
fees and other costs of litigation or other disputes incurred by the Participant
in successfully asserting claims or defenses under this Plan, except that the
Participant shall bear his or her own costs of such litigation or dispute if the
court (or arbitrator) finds in favor of the Company with respect to any claim or
defense asserted by the Participant.

6.2 Arbitration. Subject to the following sentences, any dispute or controversy
arising under or in connection with this Plan shall be settled by arbitration,
conducted before a single arbitrator sitting in a location selected by the
Company within fifty (50) miles from the location of his job with the Company,
in accordance with the rules of the American Arbitration Association then in
effect. However, the Company may, in its sole discretion and within then
(10) days of receiving a Participant’s notice of intent to arbitrate, give the
Participant written notice that the Company refuses to arbitrate the matter and
that in order to resolve such dispute or controversy, the Participant must
institute judicial proceedings in any court of competent jurisdiction. If no
such written notice is given to the Participant, then the matter will proceed as
an arbitration. In any dispute which arises under Article 8 of this Plan the
Company or the Participant shall have the right to institute judicial
proceedings in any court of competent jurisdiction with respect to such dispute
or claim. If judicial proceedings are instituted, the parties agree that such
proceedings shall not be stayed or delayed pending the outcome of any
arbitration proceeding hereunder.

 

8



--------------------------------------------------------------------------------

Except as provided above for claims or disputes under Article 8, judgment may be
entered on the award of the arbitrator in any court having proper jurisdiction.

Article 7. Withholding

The Company shall be entitled to withhold from any amounts payable under this
Plan all taxes as legally shall be required (including, without limitation, any
United States federal taxes, and any other state, city, or local taxes).

Article 8. Noncompetition

8.1 Prohibition on Competition. Without the prior written consent of the
Company, during the term of this Plan, and for a period of time equal to the
period of time Severance Benefits are based upon (e.g. one (1) year for Tier 1;
nine (9) months for Tier II; six (6) months for Tier III) Participants shall
not, as an employee or an officer, engage directly or indirectly in any business
or enterprise which is “in competition” with the Company or its successors or
assigns. For purposes of this Plan, a business or enterprise will be deemed to
be “in competition” if it is engaged in any significant business activity of the
Company or its subsidiaries within the United States of America. Nothing herein
shall modify or void the term of any independent non-compete agreement that the
Participant has entered into with the Company which shall continue to be of full
force and effect unless modified in writing signed by the Company.

However Participants shall be allowed to purchase and hold for investment less
than two percent (2%) of the shares of any corporation whose shares are
regularly traded on a national securities exchange or in the over-the-counter
market.

8.2 Disclosure of Information. Participants recognize that they have access to
and knowledge of certain confidential and proprietary information of the Company
which is essential to the performance of their duties as employees of the
Company. Participants will not, during or after the term of their employment by
the Company, in whole or in part, disclose such information to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever,
nor shall he or she make use of any such information for their own purposes.

8.3 Covenants Regarding Other Employees. During the term of this Plan, and for a
period of one (1) year following the payment of Severance Benefits under this
Plan, each Participant agrees not to attempt to induce any employee of the
Company to terminate his or her employment with the Company, accept employment
with any competitor of the Company, or to interfere in a similar manner with the
business of the Company.

Article 9.

9.1 Successors to the Company. In no event shall a termination that occurs as a
result of or in connection with the sale of the assets or stock of the Company
or a subsidiary of the Company (provided the Employee is offered employment by
the purchasing entity) qualify an Employee for Severance Benefits under this
Plan.

 

9



--------------------------------------------------------------------------------

9.2 Assignment by the Participant. This Plan shall inure to the benefit of and
be enforceable by each Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.

Article 10. Miscellaneous

10.1 Employment Status. Except as may be provided under any other agreement
between a Participant and the Company, the employment of the Participant by the
Company is “at will” and may be terminated by either the Participant or the
Company at any time, subject to applicable law.

10.2 Beneficiaries. Each Participant may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Participant under this Plan. Such designation must be in
the form of a signed writing acceptable to the Benefits Committee. Participants
may make or change such designations at any time. If a Participant dies while
any amount would still be payable to him or her hereunder had he or she
continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Plan, to the Participant’s
Beneficiary. In the event that a Participant fails to designate a Beneficiary,
or the Beneficiary(ies) designated by the Participant predecease the
Participant, then the beneficiary designated by the Participant under the
Company’s group term life insurance program shall be deemed to be the designated
Beneficiary under this Plan, or, if there is no such Beneficiary, then such
amounts shall be paid to the Participant’s devisee, legatee, or other designee,
or if there is no such designee, to the Participant’s estate.

10.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the feminine shall
include the masculine, the plural shall include the singular, and the singular
shall include the plural.

10.4 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
this Plan are not part of the provisions hereof and shall have no force and
effect.

10.5 Modification. The Compensation Committee shall have unilateral authority to
approve the termination of, or any amendment or modification to the Plan, in its
sole and absolute discretion.

10.6 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Delaware shall be the controlling law in all
matters relating to this Plan.

 

10